Title: To Thomas Jefferson from Alexander Hamilton, 20 March 179[2]
From: Hamilton, Alexander
To: Jefferson, Thomas


          
            Tuesday March 20. 1791 [i.e. 1792]
          
          Mr. Hamilton presents his Compliments to Mr. Jefferson. He may have heard that the Treasurer was in the Market last night and may be at a loss concerning his authority. The ground of the operation is an Act of the Board of the 15th of August last, appropriating a sum between three and four hundred thousand Dollars, which Mr. Hamilton considers as any sum short of 400,000 Dollars; leaving still a sum to be expended within the terms as to price prescribed by that Act. This is merely by way of information.
        